Case 4:19-cv-00214-GKF-FHM Document 2 Filed in USDC ND/OK on 04/24/19 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF OKLAHOMA

  1. CHURCH OF THE LIVING GOD,                      )
     CHRISTIAN WORKERS FOR                          )
     FELLOWSHIP, A Missouri Not for Profit          )
     Corporation Church,                            )
                                                    )
              Plaintiff,                            )
                                                    )
  v.                                                )Case No:19-cv-214-GKF-FHM
                                                    )
  1. NORTH STAR MUTUAL INSURANCE                    )
     COMPANY, a foreign for-profit Insurance        )
     Corporation,                                   )
                                                    )
              Defendant.                            )

                                   COMPLAINT

                                     A. Parties

 1.    Plaintiff, Church of the Living God, Christian Workers for Fellowship, is a

 not for profit church incorporated and organized under the laws of the State of

 Missouri. Plaintiff, Church of the Living God, Christian Workers for Fellowship

 (hereafter Church of the Living God) owns a church, Church of the Living God

 #53, which is located at 3960 N. Hartford Avenue in Tulsa, Oklahoma.

 2.    Defendant, North Star Mutual Insurance Company, is a foreign for-profit

 insurance corporation, incorporated and organized under the laws of the State of

 Minnesota.
Case 4:19-cv-00214-GKF-FHM Document 2 Filed in USDC ND/OK on 04/24/19 Page 2 of 5




 3.     The principal place of business for Defendant, North Star Mutual Insurance

 Company is Cottonwood, Minnesota.

 4.     The Defendant, North Star Mutual Insurance Company is licensed to conduct

 business in the State of Oklahoma and may be served with process through the

 Oklahoma Department of Insurance.

 5.    This action is not related to any other case filed in this court.

                                    B. Jurisdiction

 6.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332

 because there is diversity between the parties and the amount in controversy

 exceeds $75,000.00, exclusive of interest and costs.

                                        C. Facts

  7.    At all times material hereto, the Plaintiff, Church of the Living God, was

  insured under the terms and conditions of a property insurance policy, policy

  number CM27125, issued by the Defendant, North Star Mutual Insurance

  Company.

  8.    At all times material hereto, the Plaintiff, Church of the Living God,

  complied with the terms and conditions of its insurance policy.

  9.   On or about April 24, 2017, Plaintiff’s church, Church of the Living God

  #53, located at 3960 N. Hartford Avenue in Tulsa, Oklahoma, was damaged as a

  result of wind.
Case 4:19-cv-00214-GKF-FHM Document 2 Filed in USDC ND/OK on 04/24/19 Page 3 of 5




  10. Wind and hail damage are covered perils not limited or excluded pursuant to

  the terms and conditions of Plaintiff’s property insurance policy.

                            D. Count I: Breach of Contract

  11.    Plaintiff, Church of the Living God, hereby asserts, alleges and incorporates

  paragraphs 1-10 herein.

  12.   The property insurance policy No. CM27125 issued by Defendant, North

  Star Mutual Insurance Company, was in effect on April 24, 2017.

  13.   The acts and omissions of Defendant, North Star Mutual Insurance

  Company, in the investigation, evaluation, and denial of Plaintiff’s claim were

  unreasonable and constitute a breach of contract for which contractual damages are

  hereby sought. Defendant’s breach of contract includes, but is not limited to, the

  improper denial of Plaintiff’s claim and the failure to pay for covered damage to

  the Plaintiff’s church, including the Plaintiff’s obviously wind damaged roofing

  system. Defendant, North Star Mutual Insurance Company, improperly and

  unreasonably denied Plaintiff’s claim when the above mentioned loss was covered

  pursuant to the terms and conditions of the policy purchased by Plaintiff.

                                E. Count II: Bad Faith

  14.    Plaintiff, Church of the Living God, hereby asserts, alleges and incorporates

  paragraphs 1-13 herein.

  15.    The acts and omissions of the Defendant, North Star Mutual Insurance
Case 4:19-cv-00214-GKF-FHM Document 2 Filed in USDC ND/OK on 04/24/19 Page 4 of 5




  Company, in the investigation, evaluation and payment of Plaintiff’s claim were

  unreasonable and constitute bad faith for which bad faith and extra-contractual

  damages are hereby sought.

  16.   The acts and omissions of Defendant, North Star Mutual Insurance

  Company, in the investigation, evaluation, and denial of Plaintiff’s claim were

  unreasonable and constitute a bad faith breach of contract for which extra-

  contractual damages are hereby sought. Defendant failed to conduct a reasonable

  investigation of the Plaintiff’s claim and acted in bad faith by improperly denying

  and delaying payment for Plaintiff’s storm damages. Defendant unreasonably and

  in bad faith failed to pay for covered damage to the Plaintiff’s church, including

  the Plaintiff’s obviously wind damaged roofing system. Defendant conducted an

  improper and unreasonable claim investigation, evaluation, and adjustment which

  resulted in an unreasonable denial of coverage for Plaintiff’s covered loss.

  Defendant improperly and unreasonably denied Plaintiff’s claim without proper

  investigation. During its inspection, Defendant disregarded obvious wind damage

  to Plaintiff’s roofing system, failed to consider the wind damage to Plaintiff’s roof

  as a whole, and ignored evidence establishing that Plaintiff’s roof could not be

  repaired.

                                 F. Punitive Damages

  17.    Plaintiff, Church of the Living God, hereby asserts, alleges and incorporates
Case 4:19-cv-00214-GKF-FHM Document 2 Filed in USDC ND/OK on 04/24/19 Page 5 of 5




  paragraphs 1-16 herein.

  18.    The unreasonable conduct of the Defendant, North Star Mutual Insurance

  Company, in the handling of Plaintiff’s claim was intentional, willful, wanton and

  was committed with a reckless disregard for the rights of the Plaintiff, Church of

  the Living God, for which punitive damages are hereby sought.

                               G. Demand for Jury Trial

   19.   The Plaintiff, Church of the Living God, hereby requests that the matters set

  forth herein be determined by a jury.

                                        H. Prayer

   20.   Having properly pled, the Plaintiff, Church of the Living God, hereby seeks

  contractual, bad faith and punitive damages against the Defendant, North Star

  Mutual Insurance Company, together in an amount in excess of $75,000.00;

  including costs, interest and attorney fees.



                                          Respectfully submitted,

                                          S/ Michael D. McGrew
                                          Michael D. McGrew, OBA# 013167
                                          McGrew, McGrew & Associates, PC
                                          400 N. Walker, Suite 115
                                          Oklahoma City, Oklahoma 73102
                                          (405) 235-9909 Telephone
                                          (405) 235-9929 Facsimile
                                          mcgrewslaw@yahoo.com
                                          ATTORNEYS FOR THE PLAINTIFF
